El Juez Presidente Señor Hernández Dentón
emitió la opinión del Tribunal.
El menor peticionario nos solicita que revisemos la re-solución del Tribunal de Apelaciones que confirma la deter-minación del Tribunal de Primera Instancia, Sala para Asuntos de Menores de San Juan, de unir al expediente *234oficial del caso la grabación de los procedimientos durante la vista de determinación de causa probable para presen-tar querella que hiciera su representante legal.
rH
El menor P.R.B. fue objeto de quejas al amparo de la Ley de Menores de Puerto Rico(1) por alteración a la paz y agre-sión simple. Llegada la fecha señalada para la celebración de la vista de determinación de causa probable y al ini-ciarse ésta, la representación legal del menor solicitó per-miso al tribunal para grabar los procedimientos con su gra-badora personal. El tribunal concedió el pedido.
Por su parte, la Procuradora de Menores requirió que se entregara al tribunal la referida grabación, al concluir la vista para que se uniera al expediente oficial del caso. Sos-tuvo que los procedimientos de menores son confidenciales y que la Ley de Menores dispone que las grabaciones per-manezcan bajo la custodia del tribunal. La representación legal del menor replicó que la Ley de Menores le reconoce la facultad al abogado para grabar los procedimientos y limita la custodia del tribunal al “récord oficial del caso”. Señaló, además, que el menor y sus padres renunciarían a cualquier reclamo de confidencialidad, de ser necesario, para retener la grabación y garantizar una adecuada re-presentación legal.
El tribunal acogió los planteamientos de la Procuradora de Menores y, al concluir la vista, anexó la referida graba-ción al expediente del caso. La vista de adjudicación quedó entonces señalada.
Inconforme con esta determinación, la representación legal del menor compareció ante el Tribunal de Apelaciones mediante una solicitud de certiorari, acompañada de una moción en auxilio de jurisdicción. Sostuvo que la incauta-*235ción de la grabación no oficial de los procedimientos tiene el efecto de menoscabar el derecho del menor a una repre-sentación legal adecuada. El foro apelativo, en una escueta resolución de página y media, confirmó la determinación del tribunal de instancia al denegar la expedición del auto solicitado y la paralización de los procedimientos. Señaló que el hecho de que el tribunal retuviera la grabación, a pesar de ser un inconveniente, no impedía que la represen-tación legal del menor tuviera acceso a ésta para prepa-rarse para la vista de adjudicación.
De este dictamen se recurrió ante nos en solicitud de certiorari. Se presentó, además, una moción en auxilio de jurisdicción. Vista la petición del menor, paralizamos los procedimientos en instancia y emitimos una orden al Pro-curador General del Estado Libre Asociado de Puerto Rico (Procurador General) para que mostrara causa por la cual no debíamos revocar la resolución que emitió el Tribunal de Apelaciones.(2) En cumplimiento con nuestra orden, el Procurador General presentó su posición ante nos.
Vistos los argumentos de las partes, resolvemos.
r — I h — !
La Ley de Menores es el estatuto encargado de implantar la jurisdicción de la Sala para Asuntos de Menores del Tribunal de Primera Instancia (Sala para Asuntos de Menores) en todo caso en que a un menor de dieciocho años se le impute que incurrió en conducta constitutiva de delito según el Código Penal de Puerto Rico(3) y las leyes especiales. 34 L.P.R.A. secs. 2203 y 2204.(4) Esta ley se *236debe interpretar de acuerdo con sus propósitos, a saber: (a) proveer cuidado, protección, desarrollo, habilitación y re-habilitación de los menores y proteger el bienestar de la comunidad; (b) proteger el interés público al tratar a los menores como personas necesitadas de supervisión, cui-dado y tratamiento, a la vez que se les exige responsabili-dad por sus actos, y (c) garantizar a todo menor un trato justo, el debido procedimiento de ley y el reconocimiento de sus derechos constitucionales. 34 L.P.R.A. sec. 2202.
Particularmente, en cuanto la grabación de los procedimientos en las Salas para Asuntos de Menores, el Art. 37(c) de la Ley de Menores dispone que
... [l]as alegaciones orales e incidentes de las vistas en los procedimientos ante el Tribunal se tomarán taquigráfica-mente o mediante grabación en cinta magnetofónica. Excepto por la representación legal del menor, no se grabarán privada-mente los procedimientos. (Enfasis suplido.) 34 L.P.R.A. sec. 2237(c).
Las Reglas de Procedimiento para Asuntos de Menores a su vez, instrumentan este mandato estatutario y proveen para transcribir taquigráficamente o grabar los procedimientos en las Salas para Asuntos de Menores. La disposición expresa, en su parte pertinente, que:
Los procedimientos ante el Tribunal se tomarán taquigráfi-camente o mediante grabación en cinta magnetofónica. No se permitirá otra grabación de los procedimientos, salvo la que puedan llevar a cabo el abogado del menor y el Procurador y únicamente para fines de la adecuada preparación del caso.
Las notas taquigráficas y / o la grabación de los procedimien-tos quedarán bajo la custodia del secretario y éste no permitirá que se examinen sin previa autorización del Tribunal. (Énfasis suplido.(5) Regla 11.1 de Procedimiento para Asuntos de Me-nores, 34 L.P.R.A. Ap. I-A.
*237La derogada Regla 10.2 de Procedimiento para Asuntos de Menores de 1959, aprobada conforme a Ley Núm. 97 de 23 de junio de 1955,(6) y que precedió la Regla 11.1 citada, disponía sustancialmente lo mismo que su contraparte vigente. No obstante, no proveía para que las partes graba-ran privadamente, con el permiso del tribunal, el audio de los procedimientos.(7)
De igual forma, la versión de la referida Regla 11.1 so-bre grabar y transcribir los procedimientos propuesta en el Informe del Comité de Justicia Juvenil de la Conferencia Judicial de 1980,(8) expresaba sustantivamente los mismos términos que la regla vigente, con la también excepción notable de que no se incluyó la segunda oración del primer párrafo, a los efectos de que “[rejo se permitirá otra graba-ción de los procedimientos, salvo la que puedan llevar a cabo el abogado del menor y el Procurador y únicamente para fines de la adecuada preparación del caso”. Regla 11.1 de Procedimiento para Asuntos de Menores, supra. Esta innovación a las reglas surgió con el Informe del Comité de Justicia Juvenil designado por esta Curia en 1986 para preparar un proyecto de las hoy vigentes Reglas de Proce-dimientos para Asuntos de Menores. M.L. Colón, Comenta-rios a las Reglas de Procedimiento para Asuntos de Meno-res, Año 3 (Núm. 1) Forum 11 (enero-marzo 1987). Rendido el Informe, el Tribunal lo adoptó, y posteriormente se so-*238metió a la Asamblea Legislativa para su aprobación final. Informe, supra. (9)
Al aclarar el significado de esta disposición en especí-fico, la abogada y profesora María Laura Colón, quien fue miembro del Comité de Justicia Juvenil de 1986 encargado de preparar el proyecto de las reglas, explica lo siguiente:
La regla incorpora el mandato del art. 37(c) de la [Ley de Menores, supra,] que requiere que las alegaciones orales e in-cidentes de las vistas en los procedimientos ante el Tribunal se toman taquigráficamente o mediante grabación. Autoriza al menor y al procurador a grabar privadamente los procedi-mientos, para fines de la adecuada preparación del caso. Es de suponer, del examen del texto, que la grabación privada podrá utilizarse tanto por el procurador como por el menor para ser presentada en evidencia como prueba de impugnación de testimonio.
Dispone la regla, además, que las notas taquigráficas y la grabación quedarán bajo la custodia del tribunal y no se per-mitirá su examen sin previa autorización judicial. En cuanto a ese mandato y para darle su justo significado, hay que hacer constar que se refiere a las notas taquigráficas y ala grabación oficial del tribunal y no ala que privadamente lleven a cabo el procurador o el menor. (Énfasis suplido.) Colón, supra, pág. 39.
Estamos de acuerdo con la interpretación que hace la Prof. María Laura Colón sobre la facultad que tienen las partes de grabar privadamente los procedimientos en las Salas para Asuntos de Menores. Del cambio que sufrió el texto propuesto en el Informe del Comité de Justicia Juvenil de la Conferencia Judicial de 1980 y de la versión derogada de la Regla 10.2 de 1959 para insertar la segunda oración del primer párrafo, se desprende que cuando la regla expresa que “la grabación de los procedimientos quedar[á] bajo la custodia del secretario y éste no permitirá que se examinen sin previa autorización del tribunal”, a lo que se refiere es a la grabación oficial exclusivamente. Regla 11.1 de Procedimiento para Asuntos de Menores, supra. La regla no se refiere en este sentido a la grabación *239que tanto el Procurador de Menores como la representa-ción legal del menor pueden hacer. De no ser así, no ten-dría sentido que se autorice a ambas partes a grabar pri-vadamente los procedimientos para, de todas formas, anejar su grabación al expediente judicial junto con la gra-bación oficial.
Por consiguiente, resolvemos que conforme al Art. 37(c) de la Ley de Menores, supra, y de la Regla 11.1 de Procedimiento para Asuntos de Menores, supra, de ordinario, el menor tiene derecho a grabar en audio los procedimientos durante las vistas en las Salas para Asuntos de Menores y a retener la grabación para fines de la preparación del caso.
1 — I h — i KH
A. Lo anterior, sin embargo, no dispone de la contro-versia de autos. La solicitud de la Procuradora de Menores ante el foro de instancia para que se aneje al expediente oficial del caso la grabación que hizo la representación legal del menor estuvo fundamentada en el principio de con-fidencialidad de los procedimientos y del “expediente judicial”.
De otra parte, el Procurador General informa en su comparecencia ante nos que el requerimiento de la Procu-radora de Menores para que el tribunal mantenga bajo su custodia la grabación no oficial hecha por la defensa, res-pondió a que la madre del menor objeto de la queja había presentado cargos por los mismos hechos contra la testigo de cargo, por lo que le preocupaba que ésta declarara con presión o temor a incriminarse, y debido a que se buscaba evitar que esa grabación se utilizara en el procedimiento criminal posterior contra esta testigo. Se sostiene, además, que la petición de la Procuradora de Menores fue “una me-dida cautelar” que no estuvo dirigida a evitar que la de-fensa tuviera acceso a su grabación, a los fines de prepa-*240rarse adecuadamente para la resolución del caso en su fondo.
No obstante, el Procurador General nada argumenta so-bre los méritos de la reclamación de la representación legal del menor en cuanto a que la Ley de Menores le reconoce el derecho a grabar y retener el audio de la vista de determi-nación de causa probable con el fin de prepararse para la vista de adjudicación.
Vistos los argumentos esbozados, tanto ante instancia como ante nos, a la luz de la Ley de Menores y de las Reglas de Procedimiento para Asuntos de Menores, resol-vemos que erraron los foros inferiores al decidir que proce-día unir al expediente oficial del caso la grabación que hi-ciera la representante legal del menor objeto de la presente queja. Veamos.
B. En toda su extensión, la Ley de Menores busca principalmente balancear la responsabilidad del Estado de proveer rehabilitación a los menores incursos en faltas y el reconocimiento de que los menores deben responder por sus actos. Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989). Es en busca de este balance, y con el fin de promover la rehabilitación y habilitación de los menores, que tanto la Ley de Menores como las Reglas de Procedimiento para Asuntos de Menores(10) consagran como principio cardinal la confidencialidad de los procedimientos y limitan particularmente el acceso del público a los expedientes y a los procesos judiciales en que los menores son objeto. Véanse: 34 L.P.R.A. sec. 2237; Reglas 10.1-10.4 y 13.9 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A.
La confidencialidad de los procedimientos y de los expedientes busca evitar que la divulgación de los pormenores del caso afecte las posibilidades de rehabilitación del menor. Véanse: Pueblo en interés menor S.G.S., 128 D.P.R. *241169 (1991); Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990 (1993); Morales Torres v. Tribunal Superior, 99 D.P.R. 459 (1970). Asimismo, de esa manera se trata de limitar la publicidad del caso para evitar que terceras per-sonas se nieguen a proveer información pertinente sobre el menor por no existir una garantía de anonimato y que se limiten sustancialmente las posibilidades de empleo del menor. Id.
Con esos fines, la Regla 10.2 de Procedimiento para Asuntos de Menores, supra, dispone que “el expediente judicial será confidencial” y que permanecerá bajo la custodia del secretario del tribunal. Sólo lo podrán examinar el Procurador de Menores, el abogado del menor y los funcionarios del tribunal en el lugar y hora designados. Id. También serán confidenciales los expedientes de menores bajo la custodia del Procurador de Menores y la Policía de Puerto Rico. Regla 10.4 de Procedimiento para Asuntos de Menores, supra. El público no tendrá acceso a los expedientes. Regla 10.3 de Procedimiento para Asuntos de Menores, supra. El tribunal posee facultad, además, para adoptar medidas cautelares y evitar así que información perjudicial al bienestar físico o mental del menor “sea divulgada a éste, sus padres, encargados o defensor judicial”. Regla 10.2 de Procedimiento para Asuntos de Menores, supra. Véase, en general, D. Nevares-Muñiz, Derecho de menores: delincuente juvenil y menor maltratado, 4ta ed., Hato Rey, Ed. Inst. Desarrollo del Derecho, 2000, págs. 83-85.
En cuanto al contenido del “expediente judicial”, las Re-glas de Procedimiento para Asuntos de Menores proveen que éste consta de una parte social y una parte legal. En la Regla 10.1 de Procedimiento para Asuntos de Menores, supra, se específica que:
En la parte legal se archivará el original de la querella, el certificado de nacimiento del menor, las citaciones, las resolu-ciones y órdenes que dicte el tribunal, las alegaciones y cua-*242lesquiera otros escritos o mociones relacionados con el caso, así como todo documento presentado en evidencia, incluyendo los informes de los peritos. En la parte social se archivarán los informes sometidos por el especialista y técnico en relaciones de familia al tribunal sobre el estudio social y la supervisión del menor y cualesquiera otros informes de evaluación del menor.
C. A pesar de la importancia y trascendencia del principio de confidencialidad que la Ley de Menores y las Reglas de Procedimiento para Asuntos para Menores mandan en todo proceso de quejas o querellas bajo la jurisdicción de las Salas para Asuntos de Menores, este principio no se extiende a los hechos particulares de este caso. Primero, las grabaciones particulares que hagan las partes en estos procedimientos, con la autorización del tribunal, no forman parte del “expediente judicial”, según este término se define en la Regla 10.1 de Procedimiento para Asuntos de Menores, supra. Como vimos, las reglas o la Ley de Menores tampoco ordenan que esa grabación quede bajo la custodia del tribunal.
Segundo, no existe en este caso necesidad para que el tribunal, como medida cautelar, se incaute la grabación en cuestión. Como bien expresara la representación legal del menor ante el foro de instancia, se trata de un recurso necesario que le provee la ley al menor para facilitarle una preparación adecuada para la vista de adjudicación. Con ese fin, el menor y sus padres estaban dispuestos a renun-ciar a cualquier reclamo de confidencialidad, de ser necesario. Aun si el foro de instancia entendía que la gra-bación que hace una parte es confidencial y, por lo tanto, se debe conservar adjunta al expediente judicial, debió dene-gar la solicitud de la Procuradora de Menores en vista de la disposición del menor y sus padres a renunciar a la garan-tía de confidencialidad.
Al respecto, este Tribunal ha resuelto que un me-nor tiene facultad para renunciar a la confidencialidad de los procedimientos en el interés de poder examinar docu-*243mentos legales o sociales contenidos en el “expediente judicial” con el fin de preparar una representación legal adecuada. Pueblo en interés menores A.L.R.G. y F.R.G., supra, págs. 1002-1003, citando a Colón, supra. Véanse, ade-más: Pueblo en interés menor S.G.S., supra; Morales Torres v. Tribunal Superior, supra; Nevares-Muñiz, op. cit., pág. 85. Esta norma es lógicamente aplicable a este caso pues, contrario a los documentos sociales en el expediente judicial, se trata de una solicitud que implica asuntos que son conocidos por el menor y su representante legal, y para lo cual la ley le reconoce facultad para grabar y conservar la grabación.
Asimismo, no estamos de acuerdo con el argumento de que la defensa no debe conservar la grabación ante la po-sibilidad de que eso pudiese causar presión o temor a la testigo de cargo, ya que ésta posteriormente sería acusada por los mismos hechos imputados al menor en el caso de autos. Quien podría usar adversamente lo testificado por la testigo en un proceso criminal posterior es el Ministerio Público, y éste no tendría la posesión ni el control de la grabación aquí en controversia. La Regla 11.1 de Procedi-miento para Asuntos de Menores, supra, señala expresa-mente que el uso de la grabación no oficial por parte de la defensa o del Procurador de Menores se permite “única-mente para fines de la adecuada preparación del caso”.
En todo caso, no podemos sostener la posibilidad especulativa de que un testigo adulto se pueda afectar por lo declarado dentro de un procedimiento de menores en un proceso criminal posterior en su contra, frente a las protecciones y salvaguardas que la Ley de Menores les reconoce a los menores. De ser ese el caso, la testigo tiene disponible la garantía constitucional contra la autoincriminación.
No podemos tomar tan livianamente las protecciones, los derechos y las facultades que la Asamblea Legislativa les reconoce a los menores que son objeto de quejas y querellas. Estamos ante el reclamo de una medida *244estatutaria que le reconoce al menor la facultad de grabar electrónicamente la vista y retener la grabación, y no es el tribunal el que debe variar ese juicio valorativo en ausen-cia de otros intereses en conflicto. Esta es la interpretación cónsona con el propósito de la Ley de Menores referente a que ésta busca, entre otras cosas, “[g]arantizar a todo me-nor un trato justo, el debido procedimiento de ley y el re-conocimiento de sus derechos constitucionales”. 34 L.P.R.A. sec. 2202.
IV
En vista de todo lo anterior, se expide el auto de “certio-rari” solicitado, se revoca la resolución del Tribunal de Ape-laciones que confirma la determinación del Tribunal de Primera Instancia de incautar la grabación que hiciera la representación legal del menor en el caso de autos, y se le ordena a ese foro devolverla. Por lo tanto, se remite el caso al foro de instancia para la continuación de los procedi-mientos de forma consecuente con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri concurrió sin opinión escrita.

 Ley Núm. 88 de 9 de julio de 1986, según enmendada, 34 L.P.R.A. sec. 2201 et seq. (Ley de Menores).


(2) La moción en auxilio de jurisdicción que presentó el menor P.R.B. la atendió la primera Sala de Verano de este Tribunal en julio de 2004, compuesta por la en-tonces Jueza Presidenta Señora Naveira Merly, el Juez Asociado Señor Puster Ber-lingeri y el Juez ponente en el caso de autos.


(3) 33 L.P.R.A. sec. 3001 et seq.


(4) En estas mismas secciones se señalan, además, ciertas excepciones a la au-toridad del tribunal de menores para atender en estos casos.


 No obstante lo dispuesto en esta regla, el Procurador General y el abogado de defensa en el caso de autos nos han informado que en la práctica no se graban o conservan oficialmente los procedimientos durante la vista de determinación de causa.


 34 L.P.R.A. ant. Ap. I. La Ley Núm. 97 de 23 de junio de 1955 la derogó la Ley de Menores vigente.


 El texto disponía:
“Las alegaciones orales e incidentes procesales de las vistas en los procedimien-tos ante el Tribunal se tomarán taquigráficamente. Las libretas usadas para tomar las notas taquigráficas quedarán bajo la custodia del secretario del Tribunal y éste no permitirá que nadie examine las mismas sin previa autorización del juez. El taquígrafo s[ó]lo podrá transcribir las notas que haya tomado mediante orden del juez a ese efecto.” 34 L.P.R.A. Ap. I (ed. 1971).


(8) Informe del Comité de Justicia Juvenil de la Conferencia Judicial de 1980, Secretariado de la Conferencia Judicial del Tribunal Supremo de Puerto Rico, 1980, pág. 34.


 Este informe no incluyó comentarios.


(10) 34 L.P.R.A. Ap. I-A.